                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


                                         MDL Docket No. 2800
In re: Equifax Inc. Customer             No. 1:17-md-2800-TWT
Data Security Breach Litigation
                                         CONSUMER ACTIONS

                                         Chief Judge Thomas W. Thrash, Jr.


    APPENDIX TO PLAINTIFFS’ MOTION FOR FINAL APPROVAL
    OF PROPOSED SETTLEMENT, PLAINTIFFS’ REPLY BRIEF IN
     SUPPORT OF MOTION FOR ATTORNEYS’ FEES, EXPENSES
     AND SERVICE AWARDS, AND PLAINTIFFS’ RESPONSE TO
                OBJECTIONS TO SETTLEMENT

      In support of Plaintiffs’ Motion for Final Approval of Proposed Settlement,

Plaintiffs’ Reply Brief In Support Of Motion for Attorneys’ Fees, Expenses and

Service Awards, and Plaintiffs’ Response to Objections to Settlement filed

contemporaneously hereto, the Consumer Plaintiffs hereby submit the below

Appendix:

                                  APPENDIX

      App. 1: Supplemental Declaration of Class Counsel

      App. 2: Supplemental Declaration of Professor Robert Klonoff

      App. 3: Declaration of Professor Geoffrey Miller
App. 4: Supplemental Declaration of Jennifer Keough, JND Legal
        Administration, LLC

App. 5: Supplemental Declaration of Jim Messina, Signal Interactive
        Media, LLC

App. 6: Declaration of Experian, Appointed Provider of Credit Monitoring
       Services

Respectfully submitted this 5th day of December, 2019.

                               /s/ Kenneth S. Canfield
                               Kenneth S. Canfield
                               Ga Bar No. 107744
                               DOFFERMYRE SHIELDS
                               CANFIELD & KNOWLES, LLC
                               1355 Peachtree Street, N.E., Suite 1725
                               Atlanta, Georgia 30309
                               Tel. 404.881.8900
                               kcanfield@dsckd.com

                               /s/ Amy E. Keller
                               Amy E. Keller
                               DICELLO LEVITT GUTZLER LLC
                               Ten North Dearborn Street, Eleventh Floor
                               Chicago, Illinois 60602
                               Tel. 312.214.7900
                               akeller@dicellolevitt.com

                               /s/ Norman E. Siegel
                               Norman E. Siegel
                               STUEVE SIEGEL HANSON LLP
                               460 Nichols Road, Suite 200
                               Kansas City, Missouri 64112
                               Tel. 816.714.7100
                               siegel@stuevesiegel.com
                               Consumer Plaintiffs’ Co-Lead Counsel

                                 2
/s/ Roy E. Barnes
Roy E. Barnes
Ga. Bar No. 039000
BARNES LAW GROUP, LLC
31 Atlanta Street
Marietta, Georgia 30060
Tel. 770.227.6375
roy@barneslawgroup.com

David J. Worley
Ga. Bar No. 776665
EVANGELISTA WORLEY LLC
8100A Roswell Road, Suite 100
Atlanta, Georgia 30350
Tel. 404.205.8400
david@ewlawllc.com
Consumer Plaintiffs’ Co-Liaison
Counsel

Andrew N. Friedman
COHEN MILSTEIN SELLERS &
TOLL PLLC
1100 New York Avenue, NW, Suite 500
Washington, D.C. 20005
Tel. 202.408.4600
afriedman@cohenmilstein.com

Eric H. Gibbs
GIRARD GIBBS LLP
505 14th Street, Suite 1110
Oakland, California 94612
Tel. 510.350.9700
ehg@classlawgroup.com




  3
James Pizzirusso
HAUSFELD LLP
1700 K Street NW Suite 650
Washington, D.C. 20006
Tel. 202.540.7200
jpizzirusso@hausfeld.com

Ariana J. Tadler
TADLER LAW LLP
One Penn Plaza, 36th Floor
New York, New York 10119
Tel. 212.946.9453
atadler@tadlerlaw.com

John A. Yanchunis
MORGAN & MORGAN COMPLEX
LITIGATION GROUP
201 N. Franklin Street, 7th Floor
Tampa, Florida 33602
Tel. 813.223.5505
jyanchunis@forthepeople.com

William H. Murphy III
MURPHY, FALCON & MURPHY
1 South Street, 23rd Floor
Baltimore, Maryland 21224
Tel. 410.539.6500
hassan.murphy@murphyfalcon.com

Jason R. Doss
Ga. Bar No. 227117
THE DOSS FIRM, LLC
36 Trammell Street, Suite 101
Marietta, Georgia 30064
Tel. 770.578.1314
jasondoss@dossfirm.com
Consumer Plaintiffs’ Steering
Committee
   4
Rodney K. Strong
GRIFFIN & STRONG P.C.
235 Peachtree Street NE, Suite 400
Atlanta, Georgia 30303
Tel. 404.584.9777
rodney@gspclaw.com
Consumer Plaintiffs’ State Court
Coordinating Counsel




  5
                     CERTIFICATE OF COMPLIANCE

      I hereby certify that this filing has been prepared in compliance with Local

Rules 5.1 and 7.1.

                                            /s/ Roy E. Barnes
                                            BARNES LAW GROUP, LLC




                                        6
                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was filed with this Court via its

CM/ECF service, which will send notification of such filing to all counsel of record.

             This 5th day of December, 2019.

                                             /s/ Roy E. Barnes
                                             BARNES LAW GROUP, LLC
                                             31 Atlanta Street
                                             Marietta, Georgia 30060
                                             Tel.770.227.6375
                                             roy@barneslawgroup.com




                                         7
